 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   BASF CORPORATION,
                                                            Case No. 2:20-cv-01080-RFB-NJK
 8          Plaintiff(s),
                                                                           Order
 9   v.
                                                                    [Docket Nos. 28, 31]
10   AUTOMALL AUTO BODY, LLC, et al.,
11          Defendant(s).
12         Pending before the Court is Defendant’s motion to compel. Docket No. 31; see also Docket
13 No. 28. For the reasons discussed below, the motion is DENIED without prejudice.
14 I.      PREFILING CONFERENCE CERTIFICATION
15         “Discovery is supposed to proceed with minimal involvement of the Court.” F.D.I.C. v.
16 Butcher, 116 F.R.D. 196, 203 (E.D. Tenn. 1986). Counsel should strive to be cooperative,
17 practical, and sensible, and should seek judicial intervention “only in extraordinary situations that
18 implicate truly significant interests.” In re Convergent Techs. Securities Litig., 108 F.R.D. 328,
19 331 (N.D. Cal. 1985). Discovery motions will not be considered “unless the movant (1) has made
20 a good faith effort to meet and confer . . . before filing the motion, and (2) includes a declaration
21 setting forth the details and results of the meet-and-confer conference about each disputed
22 discovery request.” Local Rule 26-7(c).
23         Judges in this District have held that the rules require that the movant must “personally
24 engage in two-way communication with the nonresponding party to meaningfully discuss each
25 contested discovery dispute in a genuine effort to avoid judicial intervention.” ShuffleMaster, Inc.
26 v. Progressive Games, Inc., 170 F.R.D. 166, 171 (D. Nev. 1996). The consultation obligation
27 “promote[s] a frank exchange between counsel to resolve issues by agreement or to at least narrow
28 and focus the matters in controversy before judicial resolution is sought.” Nevada Power v.

                                                     1
 1 Monsanto, 151 F.R.D. 118, 120 (D.Nev.1993). To meet this obligation, parties must “treat the
 2 informal negotiation process as a substitute for, and not simply a formalistic prerequisite to,
 3 judicial resolution of discovery disputes.” Id. This is done when the parties “present to each other
 4 the merits of their respective positions with the same candor, specificity, and support during the
 5 informal negotiations as during the briefing of discovery motions.” Id. To ensure that parties
 6 comply with these requirements, movants must file certifications that “accurately and specifically
 7 convey to the court who, where, how, and when the respective parties attempted to personally
 8 resolve the discovery dispute.” ShuffleMaster, 170 F.R.D. at 170.1 Courts may look beyond the
 9 certification made to determine whether a sufficient meet-and-confer actually took place. See,
10 e.g., Cardoza v. Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137, 1145 (D. Nev. 2015).
11         The instant motion is supported by a bald certification that a good faith conferral was
12 unsuccessful. Docket No. 31 at 4. Such conclusory attestation plainly does not provide the details
13 required for the certification. See, e.g., ShuffleMaster, 170 F.R.D. at 170-71.
14 II.     MEANINGFULLY DEVELOPED ARGUMENT
15         Courts only address well-developed arguments, Kor Media Grp., LLC v. Green, 294 F.R.D.
16 579, 582 n.3 (D. Nev. 2013), a requirement that applies with equal force to discovery motion
17 practice, see, e.g., On Demand Direct Response, LLC v. McCart-Pollak, 2018 WL 2014067, at *1
18 & n.2 (D. Nev. Apr. 30, 2018). “Parties may not merely identify an objection or response in
19 seeking judicial intervention.” Oliva v. Cox Comms. Las Vegas, Inc., 2018 WL 6171780, at *4
20 (D. Nev. Nov. 26, 2018). Hence, while it may ultimately be the responding party’s burden of
21 persuasion to defend against a motion to compel, the movant must still present meaningfully
22 developed argument as to each particular discovery response in dispute. U.S. Bank, N.A. v. N. Am.
23 Title Ins. Co., 2019 WL 5788302, at *2 (D. Nev. Nov. 6, 2019).
24         In this case, Defendants’ motion consists of roughly one page of text, bereft of legal
25 standards or analysis, asking the Court to overrule objections in the discovery responses that are
26 then attached. Even further afield, Defendants’ motion asks the Court to require Plaintiff to sit for
27
          1
            These requirements are now largely codified in the Court’s local rules. See Local Rule
28 26-7(c), Local Rule IA 1-3(f).

                                                     2
 1 deposition with no attached deposition notice or any explanation as to how such relief is properly
 2 awarded in this case. Given the failure to provide meaningfully developed argument, the Court
 3 declines to address the dispute presented.
 4 III.    CONCLUSION
 5         Accordingly, Defendants’ motion to compel is DENIED without prejudice.
 6         IT IS SO ORDERED.
 7         Dated: May 12, 2021
 8                                                             ______________________________
                                                               Nancy J. Koppe
 9                                                             United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
